Citation Nr: 0408349	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a wound to the left hand with retained 
foreign bodies, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a wound to the right forearm with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected partial amputation of the distal phalanges of the 
third and fourth fingers of the left hand, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Veteran represented by:  AMVETS



ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the RO.  

This matter has been remanded of the RO on two occasions for 
further development of the evidence.  



FINDINGS OF FACT

1.  The service-connected wound residuals of the left hand 
with retained foreign bodies are manifested by retained 
foreign bodies with no more than mild fatigability or loss of 
dexterity.  

2.  The service-connected wound residuals of the right 
forearm currently are shown to be manifested by retained 
foreign bodies with no more than mild reduction in endurance 
and limitation of motion and to be productive of disability 
picture that more nearly approximates that of moderately 
severe disability.  

3.  The service-connected partial amputation of the third and 
fourth fingers of the left or minor hand currently are shown 
to be productive of a disability picture that more nearly 
approximates that of unfavorable ankylosis of each digit.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
the wound to the left hand with retained foreign bodies have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.73 including Diagnostic Code 5309 (2003).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected residuals of a wound to the 
right forearm with retained foreign bodies have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.73 including Diagnostic Code 5308 (2003).  

3.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected amputation of the phalanges 
of the third and fourth fingers of the left hand have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104(West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5223 (2002); 67 Fed. 
Reg. 48,784, 48,785-86 (July 26, 2002) (effective August 26, 
2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq., provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative, via April 2001, July 
2002, and March 2003 letters, the Statement of the Case, and 
Supplemental Statements of the Case have been notified of the 
evidence needed to establish the benefit sought, and via 
those documents, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  The 
Board, finally, concludes that the veteran is not prejudiced 
by the Board's decision to decide the matters of appeal at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background 

By August 1966 rating decision, the RO granted service 
connection for residuals of a wound to the left hand with 
foreign bodies, residuals of a wound to the right forearm 
with foreign bodies, and for the partial amputation of the 
distal phalanges of the third and fourth fingers of the left 
hand.  A 10 percent evaluation was assigned to each 
disability.  

X-ray studies performed during a VA examination in August 
1966 showed findings of amputation of the entire distal 
phalanx and the distal 1/8th of an inch of the middle phalanx 
of the left third finger and amputation of the distal 2/3rds 
of the distal phalanx.  

In December 1997, the veteran filed a claim for increase 
stating that his service-connected disabilities had grown in 
severity.  

On December 1998 VA medical examination, the examiner noted 
approximately eight very small scars on the veteran's left 
hand.  As well, the examiner observed two scars on the right 
wrist region.  An examination of both wrists demonstrated no 
deformities or evidence of instability.  His wrist flexion 
and extension were from zero to 35 degrees, bilaterally.  
Ulnar deviation was from zero to 20 degrees, bilaterally, and 
radial deviation was from zero to 15 degrees, bilaterally.  

Neurological observation demonstrated an intact sensory 
examination.  There was no loss of dexterity except for the 
left hand due to the loss of the distal phalanges of the 
middle and ring fingers.  The examiner diagnosed that of 
shrapnel injuries to the left hand and right wrist as 
described, loss of the distal third and fourth fingers of the 
left hand with mild loss of dexterity, and mild loss of right 
wrist range of motion.  The examiner stated that there was no 
evidence of neuropathy or any neurologic deficits.  The 
examiner noted that the veteran was right handed.  

An August 1999 VA examination report reflected that it was 
not possible to predict the extent of weakness or dysfunction 
during flare-ups.  However, the examiner indicated that 
weakness and dysfunction would not significantly exceed the 
baseline symptomatology described in the December 1998 
medical examination report.  The examiner stated that any 
worsened symptomatology would be mild.  Precise limitations, 
however, could not be assessed with accuracy absent an 
examination during a flare-up.  

On September 2002 VA medical examination, the veteran's left 
hand grip strength was slightly reduced, and there was some 
pain in the left metacarpophalangeal joints.  His right hand 
handgrip was mildly diminished with preserved range of motion 
in all joints.  

The examiner diagnosed that of significant shrapnel injuries 
to the hands with mild reduction in endurance.  There was no 
evidence of incoordination.  There was finger pain, 
especially in the left third and fourth fingers.  There was a 
risk of progression of disability, and the veteran was at a 
higher risk of developing arthritis as a result of his 
shrapnel injuries.  

On August 2003 VA medical examination, the examiner observed 
that repetitive activity caused right wrist pain.  
Furthermore, the veteran's left middle finger was amputated 
at the distal phalanx, and half of the ring finger distal 
phalanx on X-ray study was amputated.  

His right wrist flexion was from zero to 30 degrees, and 
extension was from zero to 10 degrees.  Ulnar deviation was 
from zero to ten degrees, and radial deviation was from zero 
to 15 degrees.  His handgrip strength was preserved with no 
loss of dexterity.  Left hand fine dexterity was preserved.  

The examiner diagnosed that of a shrapnel injury to the left 
hand with amputation as described.  According to the 
examiner, there was no evidence of left hand fatigability, 
and there was no evidence of loss of left hand dexterity.  

The veteran in this regard was noted to be able to oppose the 
distal phalanges of the index and middle fingers to the mid 
palmal crease.  The examiner also diagnosed that of a 
shrapnel injury to the right wrist with mild reduction of 
right wrist endurance.  The examiner indicated that the 
veteran was prone to fluctuation and progression of 
symptomatology.  It was not possible for the examiner, 
however, to predict the extent of future disability.  

An August 2003 X-ray study of the left hand revealed the 
amputation of the left third and fourth distal phalanges and 
metal foreign bodies in the left first and second fingers.  A 
right wrist X-ray study revealed normal results.  

By an October 2003 rating decision, the RO granted service 
connection for right and left hand scars.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2003).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  


Left Hand

The veteran's service-connected residuals of a wound to the 
left hand with retained foreign bodies have been rated by the 
RO under the provisions of Diagnostic Code 5309.  38 C.F.R. 
§ 4.73 (2003).  

Under this regulatory provision, which pertains to muscle 
group IX, a rating of no percent is warranted.  A note to 
Diagnostic Code 5309 provides that muscle injuries to the 
hand should be rated based on limitation of motion of the 
effected digit, with a minimum rating of 10 percent.  Id.  
Muscle group IX entails the forearm muscles and intrinsic 
muscles of the hand.  Id.  The veteran is in receipt of the 
highest evaluation available under Diagnostic Code 5309, and 
an increased rating under that Diagnostic Code, therefore, is 
not for application.  

In the present case, it should also be noted that, when 
evaluating disability of the musculoskeletal system, 38 
C.F.R. § 4.40 (2003) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 (2003) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  On August 2003 VA medical examination 
report, the examiner noted that there was no loss of left 
hand dexterity and only mild fatigability.  No degenerative 
arthritis was found on X-ray study.  As such, additional 
compensation under the provisions cited hereinabove is not 
warranted.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2003) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of left hand disability not 
contemplated in the currently assigned 10 percent rating 
permitted under the Rating Schedule.  


Right Forearm

The veteran's service-connected residuals of a wound to the 
right forearm with retained foreign bodies have been rated by 
the RO under the provisions of Diagnostic Code 5308.  

Under this regulatory provision, a rating of 10 percent is 
warranted for either extremity where there is moderate 
disability to muscle group VIII which entails extension of 
the wrist, fingers, and thumb, and abduction of the thumb.  
38 C.F.R. § 4.73.  

A 20 percent evaluation is warranted for moderately severe 
disability to either extremity.  

The Board finds that a 20 percent evaluation under this 
Diagnostic Code is warranted because the veteran's right 
wrist flexion is from zero to 30 degrees and his right wrist 
extension is from zero to 10 degrees, and the overall 
disability related to the service-connected wound residuals 
of the right forearm now can thus be characterized as more 
nearly approximating that of a moderately severe degree.  

The Board notes that normal wrist extension is from zero to 
70 degrees, a normal wrist flexion is from zero to 80 
degrees.  38 C.F.R. § 4.71, Plate I (2003).  Normal wrist 
ulnar deviation is from zero to 45 degrees, and normal wrist 
radial deviation is from zero to 20 degrees.  Id.  

The Board observes that a 30 percent evaluation is not 
warranted under this Diagnostic Code because this would 
involve severe right (major) wrist disability, and the 
veteran's symptomatology has not been characterized as severe 
on any of the examination reports detailed above.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308.  Indeed, only mild reduction of 
right wrist endurance has been found.  Id.

Limitation of motion of the major wrist is rated 10 percent 
when palmal flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  That is the maximum 
rating for limitation of wrist motion.  38 C.F.R. § 4.71a, 
Code 5215 (2003).  

The veteran's right wrist extension is from zero to 10 
degrees.  An additional rating under this Diagnostic Code is 
not warranted because such would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14; Brady, supra.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Board finds that an additional evaluation for pain and 
limitation of function is not appropriate in this instance.  
The veteran has already been compensated for moderately 
severe disability under Diagnostic Code 5308, and his 
disability has been said to entail only mild reduction in 
endurance.  

Thus, he has already been more than adequately compensated 
for functional loss and painful motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  The rating schedule may not be 
used as a vehicle for compensating a claimant twice or more 
for the same symptomatology; such a result would 
overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2003) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of right wrist disability 
not contemplated in the currently assigned 20 percent rating 
permitted under the Rating Schedule.  


Left Third and Fourth Fingers

The veteran's service-connected amputation of the right 
distal phalanges of the third and fourth fingers has been 
rated 10 percent disabling under the provisions of Diagnostic 
Code 5223.  

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 were applied to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.  

Under Diagnostic Code 5223, favorable ankylosis of the middle 
finger and either the ring finger or the little finger, or of 
the ring finger and little finger, warranted a 10 percent 
rating, irrespective of the extremity that is affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5223 (as in effect prior to 
August 26, 2002).  

Under Diagnostic Code 5219, unfavorable ankylosis of the 
middle finger and the ring finger warranted a 20 percent 
rating, irrespective of the extremity that is affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5219 (as in effect prior to 
August 26, 2002).  

Under Diagnostic Code 5149, the amputation of the middle and 
ring fingers will be rated 20 percent disabling when the 
minor extremity is involved.  38 C.F.R. § 4.71a.  The ratings 
for multiple finger amputations apply to amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  38 C.F.R. § 4.71a, Diagnostic Code 5149, Note 
(a).  

Amputation through middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5149, Note (b).  

Amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  Id., Note (c).  

The new pertinent regulations are essentially the same and 
are reported as follows:

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
Note (2)  67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Notes before Diagnostic 
Code 5223).  

With respect to the new Diagnostic Code 5223, favorable 
ankylosis of the middle and ring fingers warrants a 10 
percent evaluation regardless of the extremity involved.  Id.  

Under Diagnostic Code 5149, the amputation of the middle and 
ring fingers will be rated 20 percent disabling when the 
minor extremity is involved.  38 C.F.R. § 4.71a.  The ratings 
for multiple finger amputations apply to amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  38 C.F.R. § 4.71a, Diagnostic Code 5149, Note 
(a).  

Amputation through middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5149, Note (b).  

Amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  Id., Note (c).  

Combinations of finger amputations at various levels, or 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability; i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of two grades.  Id., Note (e).  

Based on its review of the entire record, the Board finds 
that the veteran's ring and middle finger amputations are 
shown currently to be productive of a disability picture that 
more nearly approximates that of unfavorable ankylosis of 
each digit.  Accordingly, a 20 percent evaluation is 
warranted for his service-connected disability of the left 
third and fourth fingers under either version of the rating 
criteria.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

As fine dexterity and the ability to touch the mid palmal 
crease is preserved, and pain and weakness have not been 
noted, the veteran has already been more than adequately 
compensated for any functional loss and painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Rating Schedule may not be used as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left ring and middle finger 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Rating Schedule.  


Conclusion

The Board notes that the veteran's scars have not been 
discussed above because service connection for scars was 
granted by October 2003 rating decision.  

Upon review, the Board has determined that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disorders 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An increased rating in excess of 10 percent for the service-
connected left hand disability is denied.  

An increased rating of 20 percent for the service-connected 
right wrist disability is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
left third and fourth finger disability is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



